COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        In re Julie Stagner; Longmont Properties, LLC; RSJS
                            Management, Inc.; RSJS Ventures, LP; and Breck Real
                            Properties, LLC, Relators

Appellate case number:      01-18-00758-CV

Trial court case number:    2017-73196

Trial court:                151st District Court of Harris County

        The Clerk of this Court’s October 11, 2018 notice had stayed this original
proceeding pursuant to the “Suggestion of Bankruptcy” that Mattress Firm, Inc. had filed
in two related appeals under 01-18-00548-CV and 01-18-00867-CV, arising from the same
underlying trial court cause number 2017-73196 as this original proceeding. On February
13, 2019, real party in interest Colliers International—Atlanta, LLC filed a motion to
reinstate this original proceeding because the automatic stay has been lifted. RPI Colliers
states that the bankruptcy court’s November 16, 2018 order confirmed Mattress Firm’s
Chapter 11 Plan of Reorganization and provided that the automatic stay shall continue until
the Effective Date, and it attached certified copies of the bankruptcy court’s order and a
Notice filed there stating that the Effective Date was November 21, 2018.

       Accordingly, the Court grants RPI Colliers’s motion to reinstate and directs the
Clerk of this Court to reinstate this original proceeding. See TEX. R. APP. P. 8.3(a).

      It is so ORDERED.
Judge’s signature: ____/s/ Evelyn V. Keyes______
                   x Acting individually     Acting for the Court
Date: __February 21, 2019_____